Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant’s amendment/arguments with respect to pending claims 1-3, 5-10, 12, 13, 15-18 filed on April 04, 2022 have been fully considered. Examiner’s response to submitted arguments follows. 


Claim Rejections - 35 USC § 101
Summary of Arguments:
Regarding claim 17, applicant requests the withdrawal of the rejection of claim 17 under 35 USC § 101.

Examiner’s Response:
In view of the amendment of claim 17, the rejection under 35 USC § 101 of claim 17 is withdrawn. 

Claim Rejections - 35 USC § 102
Summary of Arguments:
Regarding claim 1, applicant argues that Itani does not teach the feature of  “convert the detected identification into  to text data; and transmit the text data as transmission data to an external device,” as recited in claim 1. 
Examiner’s Response:
Examiner respectfully disagrees. Itani in paragraph [0089] describes the data selection section 21 obtains, from the image storage section 18, image data to be transferred to the mobile terminal 2. The selected data as the image data to be transferred is characteristic image data, containing a letter or symbol (for example, images each containing, e.g., a numeral indicating a number on the parking position, or an arrow indicating the traveling direction).  In this process, the data selection section 21 analyzes image data stored in the image storage section 18, and detects images each containing a numeral or arrow. The data selection section 21 generates the index image (See FIG. 3 label images 301 associated with pieces of image data). The communication section 22 transmits the pieces of image data and index image to the mobile terminal 2.
Therefore, Itani teaches “convert the detected identification into  to text data; and transmit the text data as transmission data to an external device,” as recited in claim 1. Accordingly, the rejection of claim 1 is maintained. Accordingly, the rejection of the independent claims 12 and 15-17 is maintained due to similar reason set forth above with respect to claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-7, 12, 13, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itani et al. (Pub. No. US 2009/0251333 A1). 

Regarding claim 1,  Itani discloses an information processing apparatus comprising: circuitry configured to: receive a moving image captured by a camera (Fig. 1, “IMAGE”), wherein the moving image corresponds to surroundings of a vehicle (¶0080: The vehicle-mounted camera 20 is mounted facing a traveling direction of the vehicle, and takes images of a view in a forward direction ); store, in a memory, the moving image captured at a time of parking the vehicle (¶0083: First, a vehicle having the above assisting apparatus 1 mounted thereon approaches a car park within a predetermined distance. Then, the navigation guide section 12 detects that the vehicle has approached the car park, and the navigation guide section 12 notifies the image-taking control section 17 that the vehicle has approached the car park. Upon receiving the notification, the image-taking control section 17 causes the image storage section 18 to store images of a view in the traveling direction of the vehicle); detect identification information including at least one of a character, a numeral, or a symbol from the moving image stored in the memory (¶¶0023, 0089: the data selection section 21 obtains, from the image storage section 18, image data to be transferred. Selected here as the image data to be transferred is characteristic image data. It is assumed here that images each containing a letter or symbol (for example, images each containing, e.g., a numeral indicating a number on the parking position, or an arrow indicating the traveling direction) are selected. In other words, the data selection section 21 analyzes image data stored in the image storage section 18, and detects images each containing a numeral or arrow) convert the detected identification information into text data (¶0089: Then, pieces of image data of the images are outputted to the communication section 22. At the same time, the data selection section 21 generates the index image as shown in FIG. 3. To be specific, the data selection section 21 generates label images 301 associated with the pieces of image data); and transmit the text data as  transmission data to an external device (¶0089: the data selection section 21 outputs such an index image to the communication section 22. The communication section 22 transmits, to the mobile terminal 2, the outputted pieces of image data and index image).

Regarding claim 3, Itani discloses the information processing apparatus according to claim 1, wherein the circuity is further configured to select an image including the detected identification information, as the transmission data; and transmit the selected image to the external device ( ¶¶0023, 0089, 0102: the transfer section includes an image selection section for selecting an image containing a letter or a symbol from among images stored in the image storage section, and transfers only the image selected by the image selection section to the mobile terminal or to the server).

Regarding claim 5, Itani discloses the information processing apparatus according to claim 1, wherein the circuity is further configured to: store the moving image captured by the camera in the memory, and sequentially perform a process of update of data stored in the memory such that a latest image captured within a certain period of time is stored in the memory (¶0087: As shown in FIG. 6, the image-taking control section 17 first determines whether or not five seconds have elapsed from a most recent image storing time (image-taking time point) (step S11). ..when five seconds have elapsed, the image-taking control section 17 causes the image storage section 18 to store an image currently taken by the vehicle-mounted camera 20 (step S12). 

Regarding claim 6, Itani discloses the information processing apparatus according to claim 1, wherein the circuity is further configured to: stop a process of capture of the moving image and a process of storage of the moving image in the memory, in response to an engine stop process after the parking of the vehicle and transmit the moving image as the transmission data to the external device after a parking process (¶0083: At the timing when the parking brake is applied, the image-taking control section 17 causes the image storage section 18 to terminate image storing. Thereafter, the data selection section 21 selects predetermined images from among taken images stored in the image storage section 18, and transmits the selected images via the communication section 22 to the mobile terminal 2 (e.g., a mobile phone) of the user…¶0096: turning off the engine of the vehicle), wherein the moving image is captured in the parking process and stored in the memory (¶0083: the navigation guide section 12 detects that the vehicle has approached the car park, and the navigation guide section 12 notifies the image-taking control section 17 that the vehicle has approached the car park. Upon receiving the notification, the image-taking control section 17 causes the image storage section 18 to store images of a view in the traveling direction of the vehicle).
Regarding claim 7, Itani discloses the information processing apparatus according to claim 1, wherein the external device is one of a user terminal or a server (¶0083: i.e., the mobile terminal 2 (e.g., a mobile phone)).
Regarding claim 12, Itani discloses an information processing system comprising: an information processing apparatus in a vehicle (Fig. 1, ¶0083:  a vehicle having the  assisting apparatus 1 mounted thereon); and a user terminal configured to communicate with the information processing apparatus ( ¶0083: transmits the selected images via the communication section 22 to the mobile terminal 2 (e.g., a mobile phone) of the user), wherein the information processing apparatus includes circuity configured to (Fig. 1, element 1)  receive a moving image captured by a camera (“IMAGE”), wherein the moving image corresponds to surroundings of the vehicle  (¶0080: The vehicle-mounted camera 20 is mounted facing a traveling direction of the vehicle, and takes images of a view in a forward direction ), store, in a memory, the moving image captured at a time of parking the vehicle (¶0083: First, a vehicle having the above assisting apparatus 1 mounted thereon approaches a car park within a predetermined distance. Then, the navigation guide section 12 detects that the vehicle has approached the car park, and the navigation guide section 12 notifies the image-taking control section 17 that the vehicle has approached the car park. Upon receiving the notification, the image-taking control section 17 causes the image storage section 18 to store images of a view in the traveling direction of the vehicle), 

detect identification information including at least one of a character, a numeral, or a symbol from the moving image stored in the memory (¶¶0023, 0089: the data selection section 21 obtains, from the image storage section 18, image data to be transferred. Selected here as the image data to be transferred is characteristic image data. It is assumed here that images each containing a letter or symbol (for example, images each containing, e.g., a numeral indicating a number on the parking position, or an arrow indicating the traveling direction) are selected. In other words, the data selection section 21 analyzes image data stored in the image storage section 18, and detects images each containing a numeral or arrow); convert the detected identification information into text data (¶0089: Then, pieces of image data of the images are outputted to the communication section 22. At the same time, the data selection section 21 generates the index image as shown in FIG. 3. To be specific, the data selection section 21 generates label images 301 associated with the pieces of image data); transmit the text data as transmission data to the user terminal (¶0089: the data selection section 21 outputs such an index image to the communication section 22. The communication section 22 transmits, to the mobile terminal 2, the outputted pieces of image data and index image), wherein  the user terminal is further configured to display, on a display screen of the user terminal, a message corresponding to the text data received from the information processing apparatus (¶0082: the communication section 23 communicates with the assisting apparatus 1, thereby obtaining the aforementioned image data…The display section 26 is, e.g., an LCD monitor for displaying the image data outputted from the display control section 25).

Regarding claim 13, Itani discloses the information processing system according to claim 12, wherein the information processing apparatus is further configured to transmit the transmission data to a server accessible to the user terminal, and the user terminal is further configured to access the server to display, on the display screen, the text data transmitted from the information processing apparatus to the server (¶0104: the transmission may be performed via a predetermined server. For example, the assisting apparatus 1 transmits image data, by using radio communication, to the predetermined server… the mobile terminal 2 may obtain image data from the server in response to a request from the user. ¶0105: the transmission of the image data is acceptable may be first transmitted to each mobile terminal 2. The inquiry is displayed on the screen of each mobile terminal 2).

Regarding claim 15, claim 15 is drawn to an information processing method claim and recites the limitation analogous to claim 1. Thus, claim 15 is rejected due to similar reasons set forth above with respect to claim 1. 

Regarding claim 16, claim 16 is drawn to an information processing method claim and recites the limitation analogous to claim 12. Thus, claim 16 is rejected due to similar reasons set forth above with respect to claim 12. 

Regarding claim 17, claim 17 is drawn to a non-transitory computer readable medium claim and recites the limitation analogous to claim 1. Thus, claim 17 is rejected due to similar reasons set forth above with respect to claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itani et al. (Pub. No. US 2009/0251333 A1) in view of  Hyung (KR 101406222 B1). 

Regarding claim 2,  Itani discloses the information processing apparatus according to claim 1. Itani further describes “the vehicle-mounted camera may be mounted in any position and face any direction. The vehicle-mounted camera may take images of a view in an upper direction or a sideward direction,” (Itani; ¶0080) however is silent regarding wherein the vehicle includes a plurality of cameras, the plurality of cameras is located on a front of the vehicle, a back of the vehicle, a left of the vehicle, and a right of the vehicle, and the circuity is further configured to: generate a surround-view image corresponding to an observation image of the vehicle viewed from above based on a plurality of images captured by the plurality of cameras, and transmit the generated surround-view image to the external device.
Hyung discloses wherein the vehicle includes a plurality of cameras, the plurality of cameras is located on a front of the vehicle, a back of the vehicle, a left of the vehicle, and a right of the vehicle (Figs. 2 and 5, abstract: The AVM video transmitting system includes an around camera capturing an image around a vehicle and including a front camera, a rear camera, a pair of left and right side cameras), and the circuity is further configured to: generate a surround-view image corresponding to an observation image of the vehicle viewed from above based on a plurality of images captured by the plurality of cameras (abstract: a rear image provided from the around camera as being connected to the around camera and generating an overlay top view image), and transmit the generated surround-view image to the external device (abstract: a wireless communications interface transmitting the overlap top view image generated by the AVM module to a predetermined mobile terminal).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Itani by utilizing wherein the vehicle includes a plurality of cameras, the plurality of cameras is located on a front of the vehicle, a back of the vehicle, a left of the vehicle, and a right of the vehicle, and the circuity is further configured to: generate a surround-view image corresponding to an observation image of the vehicle viewed from above based on a plurality of images captured by the plurality of cameras, and transmit the generated surround-view image to the external device, as taught by Hyung, for obtaining an information to identify a state around a vehicle and a vehicles parking state (Hyung: abstract). 

Regarding claim 18, Itani discloses the information processing apparatus according to claim 1,  wherein the circuitry is further configured to transmit an (¶0083: the navigation guide section 12 detects that the vehicle has approached the car park, and the navigation guide section 12 notifies the image-taking control section 17 that the vehicle has approached the car park. Upon receiving the notification, the image-taking control section 17 causes the image storage section 18 to store images of a view in the traveling direction of the vehicle. Such image storing is, for example, performed at intervals of five seconds until the vehicle stops at a particular parking space and the user applies a parking brake…Thereafter, the data selection section 21 selects predetermined images from among taken images stored in the image storage section 18, and transmits the selected images via the communication section 22 to the mobile terminal 2 (e.g., a mobile phone) of the user by using Bluetooth technology).
Itani is silent with regard to overhead view image. 
However, Hyung discloses an overhead view image (Figs. 2 and 5, a top view image). The motivation statement set forth above with respect to claim 2 applies here. 

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itani et al. (Pub. No. US 2009/0251333 A1) in view of Hariri et al. (Pub. No. US 2017/0316254 A1). 

Regarding claim 8, Itani discloses the information processing apparatus according to claim 1,  wherein based on to the image transmission request from the user terminal, the image processing apparatus is further configured to: generate the transmission data based on the moving image captured by the camera, and transmit the generated transmission data to one of the user terminal or a server accessible to the user terminal (¶¶0083, 0091-0092: the image display process which is performed when the user provides an instruction to display the aforementioned images…When a result of the determination indicates that any label has been designated by the user (YES at step S22), an image taken by the vehicle-mounted camera, which image is associated with said any label, is read from the storage section 24, and then displayed (step S23). ¶0093: images are taken by the vehicle-mounted camera until the vehicle is parked, and the images are transmitted to the mobile terminal).
Itani does not explicitly disclose a control circuit configured to control  power supply to the image circuity and the camera based on an image transmission request from a user terminal as the external device.
Hariri discloses a control circuit configured to control  power supply to the image circuity and the camera based on an image transmission request from a user terminal as the external device (¶0017: a vehicle's primary operator can send a command via their mobile device to activate an exterior camera of the vehicle… a vehicle's primary operator can receive one or more photos and/or videos captured by the external camera). Note that by activating the camera power must be supplied for the camera 544 and the processor 562 as shown in Fig. 5.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Itani by utilizing a control circuit configured to control  power supply to the image circuity and the camera based on an image transmission request from a user terminal as the external device, as taught by Hariri, for receiving an image of the surrounding of a vehicle at a mobile device a user (Hariri: abstract). 

Regarding claim 9, Itani in view of Hariri discloses the information processing apparatus according to claim 8. Additionally, Itani discloses wherein the circuity is further configured to transmit a real-time image captured by the camera as the transmission data (¶0098: Each time the vehicle-mounted camera 20 performs image taking (i.e., each time step S12 of FIG. 6 is performed), image data obtained from the image taking may be sequentially transmitted to the mobile terminal 2).

Regarding claim 10, Itani in view of Hariri discloses the information processing apparatus according to claim 8. Additionally, Itani discloses wherein the circuity is further configured to generate a surround-view image as the transmission data (¶0087-0089:  the image-taking control section 17 performs the image taking process for storing, in the image storage section 18, images of a view in the traveling direction of the vehicle…at step S4, a transfer process for transferring the stored image to the mobile terminal 2).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/            Primary Examiner, Art Unit 2488